Name: EFTA SURVEILLANCE AUTHORITY DECISION No 224/96/COL of 4 December 1996 replacing Decision No 189/94/COL setting up the list of establishments in the EFTA States for which are granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat, in so far as the Decision concerns Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-03-20

 Avis juridique important|E1996C0224EFTA SURVEILLANCE AUTHORITY DECISION No 224/96/COL of 4 December 1996 replacing Decision No 189/94/COL setting up the list of establishments in the EFTA States for which are granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat, in so far as the Decision concerns Norway Official Journal L 078 , 20/03/1997 P. 0040 - 0042EFTA SURVEILLANCE AUTHORITY DECISION No 224/96/COL of 4 December 1996 replacing Decision No 189/94/COL setting up the list of establishments in the EFTA States for which are granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat, in so far as the Decision concerns Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 19 of Chapter I of Annex I to the Agreement on the European Economic Area on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (Council Directive 91/498/EEC), and in particular Article 2 (2) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (c) thereof,Whereas certain Norwegian establishments were granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat by EFTA Surveillance Authority Decision No 189/94/COL (1);Whereas the Decision comprises, in addition to derogations granted to Norwegian establishments, similar derogations granted to Austria, Finland and Sweden;Whereas the Norwegian Government, while confirming that the material situation justifying Decision No 189/94/COL is unchanged, has requested that the Decision, in so far as it concerns granting Norwegian establishments temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat, be replaced by a new decision, covering only Norwegian establishments granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat, alleging this to be necessary for the solution foreseen in ongoing negotiations with the European Union in the veterinary field;Whereas such a new decision would not in any way alter the material situation compared to what applies by virtue of Decision No 189/94/COL;Whereas there is accordingly no obstacle in granting the request made by the Norwegian Government;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Decision No 189/94/COL setting up the list of establishments in the EFTA States for which are granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat shall be replaced by the text in the Annex hereto, in so far as the Decision concerns Norway.2. This Decision shall enter into force on 9 December 1996.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 4 December 1996.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member(1) OJ No L 383, 31. 12. 1994, p. 14.ANNEX '1. The establishments listed in the Annex are granted derogations in the sense of Article 2 of the Act referred to in point 19 of Chapter I of Annex I to the Agreement on the European Economic Area on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (Council Directive 91/498/EEC).ANNEXList of establishments of the EFTA States for which is granted a temporary and limited derogation from specific health rules on the production and marketing of fresh meatActivity:S = slaughter houseC = cutting plantCS = cold store>TABLE>